DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in
Japan on July 06, 2020. It is noted, however, that applicant has not filed a certified copy of the 2020-
013753 application as required by 37 CFR 1.55.  The request, filed July 08, 2022, to electronically retrieve the priority documents, has not yet been completed.  The papers filed on July 08, 2022, are copies of the priority document, which fail to perfect the priority.
EXAMINER’S AMENDMENT
Delete the figure descriptions for reproductions 1.9-1.18 and substitute the following:
1.9 : Front view with the cap separated from the ejaculation promotion apparatus;
1.10 : Top view of the cap of the ejaculation promotion apparatus;
1.11 : Cross sectional view of the ejaculation promotion apparatus;
1.12 : Front view of the cap and stand of the ejaculation promotion apparatus;
1.13 : Top view of the cap and stand of the ejaculation promotion apparatus;
1.14: Cross sectional view of the cap and stand of the ejaculation promotion apparatus;
1.15 : Front view of the cap and central portion of the ejaculation promotion apparatus;
1.16 : Top view of the cap and central portion of the ejaculation promotion apparatus;
1.17 : Cross sectional view of the cap and stand of the ejaculation promotion apparatus; and
1.18 : Exploded perspective view of the ejaculation promotion apparatus.
The changes made eliminate the confusing descriptions of Reproductions 1.9-1.18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E CHILCOT whose telephone number is (571)272-6777. The examiner can normally be reached Monday through Thursday 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD E CHILCOT/               Primary Examiner, Art Unit 2916